Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to theuse inthis Registration Statement on Form S-1 of our report dated June 30, 2008, relating to the consolidated financial statements of CryoPort, Inc. and subsidiary (which report expresses an unqualified opinion and includes explanatory paragraphs relating to the adoption of Statement of Financial Accounting Standards No. 123(R), Share-Based Payment and the substantial doubt about CryoPort, Inc.'s ability to continue as a going concern), appearing inthe Prospectus which is part of this Registration Statement. We also consent to the reference to us under the heading "Experts" in such
